DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments of 7 October 2022.  Claims 1, 4, 5, 8-15 and 18-22 are currently pending of which claims 1, 5, 8, 10, 15 and 18 are currently amended and claims 21 and 22 are new.  Claims 2, 6, 7, 16 and 17 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the claim recites the limitation that “the shield comprises a substantially planer plate having a pattern of apertures formed therein”.  However, claim 1, upon which claim 8 depends, already recites this limitation.  It is unclear as to if this limitation intends to refer back to the limitation of claim 1 or to a new and separate limitation.  For the purpose of Examination the limitation will be interpreted to read on, at least, both of the interpretations above.
As to claim 18, the claim recites the limitation that “the shield comprises a substantially planer plate having a pattern of apertures formed therein”.  However, claim 15, upon which claim 18 depends, already recites this limitation.  It is unclear as to if this limitation intends to refer back to the limitation of claim 1 or to a new and separate limitation.  For the purpose of Examination the limitation will be interpreted to read on, at least, both of the interpretations above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0191180 to Bergman et al. (Bergman).
As to claims 15, 18 and 19, it is important to note that all of “for use in an electrochemical deposition system for depositing target material onto a deposition region of a workpiece”, “to agitate a liquid in use”, “for holding a shield facing the deposition region in use and separation the shield from deposited material on the workpiece by a gap distance of more than one millimeter during deposition” are functional limitations.  Furthermore, the specific configuration of the shield claimed as “wherein the shield comprises a substantially planar plate having a pattern of apertures formed therein, the pattern of apertures substantially corresponding to a location of features located on the workpiece during deposition” is merely further limiting the function limitation of “for holding a shield”.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus is capable of performing the claimed function limitations (MPEP 2114).  Thus claim 15, structurally, merely reads on a cartridge comprising an agitation plate having a profiled surface and a shield holder, the cartridge capable of performing the claimed functional limitations.  
Bergman teaches a cartridge, specifically for use in an electrochemical deposition system (120) for depositing a target material onto a region of a workpiece (122), comprising an agitation plate (142) having a profiled surface, specifically for use in agitating a liquid (126), and a shield holder for holding a shield (132) (means for coupling the shield to the agitation plate) (Paragraphs 0072 and 0073; Figure 9).  The shield holder of Bergman would be capable of holding any number of shield configurations (MPEP 2114).
As to claim 20, as discussed above, Bergman teaches the cartridge of claim 1.  Bergman further teaches that the cartridge is removably received in a deposition chamber (Paragraphs 0004, 0072 and 0073; Figure 9).
As to claim 22, the cartridge of Bergman is capable of being located in any number of orientations, including such that the agitation plate is between the shield holder and the workpiece (MPEP 2114).

Allowable Subject Matter
Claims 1, 3-5, 10-14 and 21 are allowed.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of all of the limitations of a shield, shield holder and actuator wherein the shield holder separates the shield from deposited material on the workpiece during deposition by a gap of more than one mm, wherein the shield comprising  pattern of apertures as claimed, and wherein the actuator is operated to change a relative distance between the shield and the material deposited on the workpiece during deposition.

Response to Arguments
Applicant’s arguments filed 7 October 2022 with respect to claims 1, 3-5, 8-14 and 21 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 8-14 and 21 presented in the Office Action of 11 April 2022 have been withdrawn. 
Applicant's arguments filed 7 October 2022 with respect to claims 15, 18, 19, 20 and 22 have been fully considered but they are not persuasive.  The Applicant’s argue that the claim amendments overcome the prior art; however, as discussed above, the Examiner disagrees.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794